10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
Larry J French,
_ _ CASE NO. 3119-Cv-05345-BHS-DWC
Petitioner,
ORDER SUBSTITUT]NG
"`- REsPoNDENT

State of Washington,

Respondent.

 

 

Petitioner Larry.] French, Who is proceeding pro .s'e, filed a Petition for Writ of Habeas
Corpus pursuant to 28 U.S.C_ § 2254. Dkt. 1_ In his Petition, Petitioner named the State of
Washington as Respondent. See fd. The proper respondent to a habeas petition is the “person
who has custody over [the petitioner]_” 28 U_S.C. § 2242; see also § 2243; Brz`!!ingham
v. Unf!ed Slales, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir.
1989), According to his Petition7 Petitioner is currently confined at Coyote Ridge Corrections
Center (“CRCC”) in Connell7 Washington. See Dkt. 1, The Superintendent of CRCC is Jef`f`rey

A. Uttecht.

ORDER SUBSTITUTING RESPONDENT - 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Accordingly, the Clerk of Court is directed to substitute .1 eH`rey A. Uttecht as the

Respondent in this action. The Clerk of Court is also directed to update the case title.

WCQM

Da\`?id w. christel
United States Magistrate Judge

Dared this 30“1 day oprril, 2019_

ORDER SUBSTITUTING RESPONDENT - 2

 

